Exhibit 10.1

Separation and Release of Claims Agreement

This Separation and Release of Claims Agreement (this “Agreement”) is dated as
of December 11, 2014 (the “Execution Date”), by and between RE/MAX Holdings,
Inc., a Delaware corporation with its principal place of business at 5075 South
Syracuse Street, Denver, CO 80237 (“Holdings”), RE/MAX, LLC, a Delaware limited
liability company with its principal place of business at 5075 South Syracuse
Street, Denver, CO 80237 (the “LLC”), RIHI, Inc., a Delaware Corporation
formerly known as RE/MAX International Holdings, Inc. with its principal place
of business at 5075 South Syracuse Street, Denver, CO 80237 (“RIHI” and
collectively with Holdings and the LLC, the “Company”) and Margaret M. Kelly
(the “Executive”), with her principal residence at 960 Westchester Circle,
Castle Rock, CO 80108. The Company and the Executive are sometimes collectively
referred to herein as (the “Parties”).

RECITALS

WHEREAS, the Executive and RIHI entered into an Employment Agreement (the
“Employment Agreement”) effective as of March 1, 2010 which is currently in
effect; and

WHEREAS, the Executive and Holdings entered into an Indemnification Agreement
dated on or about October 1, 2013 (the “Indemnification Agreement”); and

WHEREAS, Holdings has provided the Executive with a Notice of Restricted Stock
Award dated October 9, 2013 (“RSU Notice”), accompanied by a Restricted Stock
Unit Agreement (“RSU Agreement”) both of which were acknowledged by the
Executive as of October 10, 2013, granting the Executive an award of 45,455
restricted stock units (“Restricted Stock Units”), with one share of Class A
common stock of Holdings (the “Common Stock”) issuable for each Restricted Stock
Unit in accordance with the terms of the RSU Agreement;

WHEREAS, Holdings and the Executive have entered into an Option Substitution
Award (“Option Agreement”) under which the Executive has remaining a fully
exercisable option to purchase 480,000 shares of Common Stock (“Option Award”)
granted under Holdings’ 2013 Omnibus Incentive Plan (the “Incentive Plan”);

WHEREAS, the Executive is entitled to receive an annual performance-based bonus
(the “Performance Bonus”) based upon the performance of the Company and/or upon
the performance of Executive against a plan and/or goals adopted by the Company
for 2014; and

WHEREAS, the Executive and the Company desire to terminate the Employment
Agreement by the mutual written agreement of the Executive and the Company under
the terms and conditions set forth herein below and in Exhibit A.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Company and the Executive hereby agree as
follows:

1. The Executive’s Separation. The Executive’s employment with the Company will
terminate effective as of December 31, 2014 (the “Separation Date”). The
Executive hereby resigns, effective as of the Separation Date, all positions,
duties, authorities and responsibilities with, arising out of or relating to her
employment with the Company and its subsidiaries and affiliates and agrees to
use her commercially reasonable efforts to execute any and all additional
documents that may be required to effectuate such resignation. The Executive
hereby resigns, effective as of the Separation Date, her position as a member of
the Board of Directors of the Company and its subsidiaries and affiliates and
agrees to use her commercially reasonable efforts to execute any and all
additional documents that may be required to effectuate such resignation. Unless
otherwise provided specifically herein, the Employment Agreement is hereby
terminated effective December 31, 2014 and the Parties shall thereafter have no
further obligations to each other thereunder except as specifically provided in
this Agreement.

2. Certain Payments and Benefits.

(a) Payments. The Executive will be paid as follows, less any applicable tax
withholdings:

(i) on the first payroll date of the Company after the Separation Date any
unreimbursed business expense incurred through the Separation Date to which the
Executive is properly entitled under the Company’s standard policies and
procedures for business expense reimbursements; provided that Executive will
submit any such expenses no later than the Separation Date;

(ii) thirty-six (36) months of Executive’s annual base salary (said annual base
salary being $770,000 as of the date hereof), of which $520,000 shall be paid on
the Separation Date and $1,790,000 shall be paid in the form of salary
continuation on the regular payroll schedule of the Company commencing nine
months following the Separation Date;

(iii) thirty-six (36) months of continued standard employee benefits that is
currently provided to the Executive under the Employment Agreement (including
but not limited to, life insurance, medical and health insurance, disability
insurance, Company 401(k) matching contributions

 

2



--------------------------------------------------------------------------------

and dental insurance), commencing on the Separation Date, to the extent
permitted by the Company’s then current benefit plans; provided that (a) if any
such benefit is not permitted under the Company’s then current benefit plans,
the Company shall use its commercially reasonable best efforts to obtain
individual coverage that is substantially comparable or will reimburse the
Executive for the cost of such individual coverage, and (b) with respect to
matching contributions under the Company’s 401(k) plan, the Company will make
cash payments to the Executive in January of 2016, 2017 and 2018, in each case
in an amount equal to any matching contributions the Company would have made to
the 401(k) plan with respect to the preceding year had the Executive been
employed during such year and had she continued to make the same contributions
she made to the 401(k) plan in 2014;

(iv) all payments and benefits which have been earned by the Executive through
the Separation Date but not yet provided, as set forth on Exhibit B, which shall
be paid no later than January 30, 2015; and

(v) the Performance Bonus for 2014 in the amount of $231,000 which shall be paid
in a lump sum at the time bonuses are paid to officers of the Company, but in no
event later than March 1, 2015.

(b) Separation Benefits. The Company shall provide the following benefits to the
Executive:

(i) Restricted Stock Units. On the Separation Date, the 30,304 Restricted Stock
Units that otherwise would be unvested on the Separation Date shall
automatically vest. The shares of Common Stock for all of the foregoing
Restricted Stock Units shall be issued to the Executive as soon as practicable
after the Separation Date, but in no event later than February 28, 2015. In
addition the Executive may elect, on or before December 31, 2014, by written
notice sent to the Company at its address above, attention Chief Legal Officer,
to have the Company provide for all tax payments under Section 5 of the
Restricted Stock Agreement by share withholdings or by deduction of cash from
the lump sum payment in Section 2(a)(ii) above.

(ii) Option Awards. The Executive’s 480,000 unexercised stock options are vested
in full. Notwithstanding any other agreement to the contrary, including but not
limited to Section 5 of the Option Award, Executive shall be entitled to
exercise any or all such unexercised stock options until January 1, 2017 and the
unexercised portion of the Option Award shall be subject to customary
adjustments for stock splits, stock dividends, recapitalizations and the like as
set forth in the Incentive Plan.

 

3



--------------------------------------------------------------------------------

Further, upon exercise(s) of the Option Award, the Executive shall be entitled
to provide for a “net cashless exercise,” including associated tax withholding
through withholding of shares of Common Stock which would otherwise be issued
upon in an amount whose Fair Market Value (as defined in the Incentive Plan)
equals the minimum statutory withholding as set forth in Section 7 of the Option
Award.

(iii) Tax. In the event that the Executive shall become entitled to any amounts,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or prior agreement with the Company (the “Regular Amounts”) that are determined
subject to a tax penalty (a “Penalty”), including without limitation the
penalties imposed by Sections 4999 and 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and any similar tax penalty that may hereinafter
be imposed, the Company shall promptly pay to the Executive an additional amount
(the “Gross-up Payment”) such that the net amount retained by the Executive
after payment of all applicable federal, state and local taxes on the sum of the
Regular Amounts plus the Gross-up Payment is equal to the net amount that would
have been retained by the Executive after the payment of all applicable federal,
state and local taxes on the Regular Amount if such amount had not been subject
to a Penalty. Any Gross-Up Payment under Section 2(iii) shall be paid to
Executive as soon as practicable following the date of payment of the Regular
Amounts and in no event later than the end of the Executive’s taxable year next
following the taxable year in which the Executive remits to the taxing authority
the Penalty.

3. Releases.

(a) Effective as of the Separation Date, the Executive, for the Executive, the
Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, forever releases
and discharges the Company, and any of their divisions, affiliates,
subsidiaries, parents, predecessors, successors, assigns, and, with respect to
such entities, their officers, directors, managers, members, employees, agents,
stockholders, administrators, general or limited partners, representatives,
attorneys, insurers and fiduciaries, past, present and future (collectively, the
“Company Released Parties”) from any and all claims of any kind arising out of,
or related to, her employment and separation from employment with the Company,
its affiliates and subsidiaries (collectively, with the Company, the “Company
Affiliated Entities”), which the Executive now has or may have against the
Released Parties, whether known or unknown to the Executive, and whether
vicarious, derivative, or direct (the “Company Release”). The claims released by
this Section 3(a) include but are not limited to any claims under Title VII of
the Civil Rights Act of 1964, the Colorado Anti-

 

4



--------------------------------------------------------------------------------

Discrimination Act, the Colorado Wage Claim Act, the Age Discrimination in
Employment Act, or any other federal, state or local law. Notwithstanding
anything else herein to the contrary, this Section 3(a) shall not affect and
does not release any claims that arise after the date the Executive executes
this Agreement.

(b) The Executive acknowledges and understands that she (i) has the opportunity
to consider this Agreement for up to twenty-one (21) days before signing it,
although she may elect to sign the Agreement at any time earlier in her sole
discretion; (ii) has consulted with an attorney prior to signing this Agreement;
and (iii) may revoke her release of claims under the Age Discrimination in
Employment Act (“ADEA”) within seven (7) days of signing this Agreement by
written notice sent by certified mail to the Chief Legal Officer; provided that
all other provisions of this Agreement and the Executive’s release of all other
claims pursuant to Section 3(a) will become final, binding and effective upon
the execution of this Agreement by the Parties.

(c) For the purpose of implementing a full and complete release in the Company
Release, each Party expressly acknowledges to the other Party that the Company
Release is intended to include in its effect, without limitation, all claims or
other matters described in Section 3(a) that a Party does not know or suspect to
exist at the time of execution hereof or at the Separation Date, and that the
Company Release contemplates the extinguishment of any and all such claims or
other such matters.

4. Further Promises, Undertakings, and Acknowledgements of the Executive.

(a) Return of Company Property. On or before December 31, 2014, the Executive
shall promptly deliver to the Chief Legal Officer of the Company all property of
the Company in her possession, custody, or control.

(b) Removal of Personal Property. The Executive acknowledges and agrees that she
shall remove all of her personal property from the offices of the Company as of
December 31, 2014.

(c) Restrictive Covenants. Notwithstanding any language to the contrary,
Section 4 of the Employment Agreement (regarding confidentiality, intellectual
property, agreement not to solicit employees, agreement not to solicit clients /
franchisees, agreement to not compete, reasonableness of covenants, enforcement
provisions and agreement freely entered) and Section 6 (regarding cooperation)
shall remain in full force and effect in accordance with the terms set forth
therein.

5. Non-Disparagement. The Executive and the Company agree to represent the other
Party in a positive light and not to disparage or in any way communicate to any
person or entity any negative information or opinion concerning the Executive or
the Company, its subsidiaries and affiliates, or any of their partners, members,
family

 

5



--------------------------------------------------------------------------------

members, shareholders, officers, directors, employees or agents, or any of them.
This provision shall not prohibit either Party from making any statements or
taking any actions required by law, or reporting any actions or inactions either
Party believes to be unlawful. This provision shall not be interpreted to
require or encourage either Party to make any misrepresentations. For the
purposes of this Section 5 only, the term “Company” shall be limited in scope to
the officers and directors of the Company now and hereafter constituted.

6. Indemnification and D&O Insurance.

(a) Indemnification. The Company agrees that if Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other (“Proceeding”) by reason of the fact that she is or was a director,
officer, executive, agent, manager, consultant or representative of the Company
or is or was serving at the request of the Company or in connection with her
duties under the Employment Agreement as a director, officer, member, executive,
agent, manager, consultant, trustee or representative of another person, or if
any claim, demand, request, investigation, dispute, controversy, threat,
discovery request, or request for testimony or information (“Request”) is made,
or threatened to be made, that arises out of or relates to Executive’s service
under or as a result of the Employment Agreement or in any of the foregoing
capacities, then the Executive shall promptly be indemnified and held harmless
by the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation, by-laws or Board’s resolutions or, if
greater, by applicable law, against any and all costs, claims, causes of action
expenses, liabilities and losses (including, without limitation, attorney’s
fees, judgments, interest, expenses of investigation, penalties, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement) incurred
or suffered by Executive in connection with a Proceeding or Request, and such
indemnification shall continue as to Executive even if she has ceased to be a
director, member, executive, employee, officer, agent, manager, consultant,
trustee or representative of the Company or other person and shall inure to the
benefit of Executive’s heirs, executors and administrators. The Company shall
advance to Executive all costs and expenses incurred by her in connection with
any Proceeding or Request within fifteen (15) days after receiving written
notice from Executive requesting an advance. Executive’s notice shall include,
to the extent required by applicable law, an undertaking by Executive to repay
the amount advanced if she is ultimately determined not to be entitled to
indemnification against such costs and expenses.

(b) D&O Insurance. During such period as may be necessary under applicable
statutes of limitation, the Company shall keep in place a directors and officers
liability insurance policy (or policies) providing coverage to Executive for
claims relating to or arising out of her employment with the Company.

 

6



--------------------------------------------------------------------------------

(c) Indemnification Agreement. The Indemnification Agreement shall remain in
full force and effect.

7. Press Releases. The Company agrees that it will share an advance draft of any
press release (or portion thereof) it intends to issue regarding this Agreement
and the Executive’s separation from the Company hereunder. Executive agrees that
Company may include a quote from Executive, approved in advance by Executive, in
any such press release.

8. Successors and Assigns. Neither the Company nor the Executive may assign this
Agreement or any part hereof. Any such purported assignment shall be null and
void from the initial date of purported assignment.

9. Governing Law; Jurisdiction; Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of the State of Colorado without regard
to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in any state or federal
court located in the City and County of Denver, Colorado. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

10. Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The Parties mutually
agree that this Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of this Agreement. In the event
of any inconsistency between the statements in the body of this Agreement and
any of the Employment Agreement, the RSU Agreement and the Option Agreement, the
statements in the body of this Agreement shall control. The Parties agree that
this Agreement has been mutually drafted and authored by all the Parties and
that it shall not be construed against any one Party.

11. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Company. No waiver by either of the Parties
of any breach by the other Party hereto of any condition or provision of this
Agreement to be performed by the other Party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

7



--------------------------------------------------------------------------------

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The Parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

13. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

15. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, the provision, time and manner of payment or distribution of all
compensation and benefits provided by this Agreement that constitute
nonqualified deferred compensation subject to and not exempted from the
requirements of Section 409A of the Code (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Section 409A of the Code and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:

(a) Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 2(b)
upon the Executive’s termination of employment shall be paid or provided only at
the time of a termination of the Executive’s employment that constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h).

(b) Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then any payments and benefits constituting Section 409A Deferred
Compensation to be paid or provided pursuant to Section 2(b) upon the Separation
from Service of the Executive

 

8



--------------------------------------------------------------------------------

shall be paid or provided commencing on the later of (i) the date that is six
months after the date of such Separation from Service or, if earlier, the date
of death of the Executive (in either case, the “Delayed Payment Date”), or
(ii) the date or dates on which such Section 409A Deferred Compensation would
otherwise be paid or provided in accordance with Section 2(b). All such amounts
that would, but for this Section 15(b), become payable prior to the Delayed
Payment Date shall be accumulated and paid on the Delayed Payment Date.

(c) Stock-Based Awards. The vesting of any stock-based compensation awards which
constitute Section 409A Deferred Compensation and are held by the Executive, if
the Executive is a Specified Employee, shall be accelerated in accordance with
this Agreement to the extent applicable; provided, however, that the payment in
settlement of any such awards shall occur on the Delayed Payment Date.

(d) Installments. Executive’s right to receive any installment payments payable
hereunder shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment for purposes of Section 409A.

(e) Reimbursements. To the extent that any reimbursements payable to Executive
pursuant to this Agreement are subject to the provisions of Section 409A, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the cost was incurred; the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year; and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

RE/MAX Holdings, Inc. By:  

/s/ Geoff Lewis

Name:   Geoff Lewis Title:   Executive Vice President RE/MAX, LLC By:  

/s/ Geoff Lewis

Name:   Geoff Lewis Title:   Executive Vice President RIHI, Inc. By:  

/s/ Geoff Lewis

Name:   Geoff Lewis Title:   Secretary THE EXECUTIVE By:  

/s/ Margaret M. Kelly

Name:   Margaret M. Kelly Title:   Chief Executive Officer, Director

SIGNATURE PAGE

TO THE

SEPARATION AND RELEASE OF CLAIMS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

December 11, 2014

Board of Directors

RE/MAX Holdings, Inc.

5075 South Syracuse Street

Denver, Colorado 80237

Gentlemen:

Effective December 31, 2014, I hereby resign from all positions with RE/MAX
Holdings, Inc. and its subsidiaries and affiliates (collectively, the
“Company”), including all employment positions with the Company and as a member
of the Board of Directors of the Company.

I hereby confirm that I am not resigning from the Board of Directors of the
Company because of any disagreement with the Company on any matter relating to
the Company’s operations, policies or practices or otherwise. I have reported in
writing to the Company’s Chief Legal Officer any and all concerns I may have
regarding known or suspected ethical or compliance issues or violations of law
or regulations by the Company or any of its officers, directors, employees,
representatives or agents and me relative to this resignation.

 

Sincerely,

/s/ Margaret M. Kelly

Margaret M. Kelly



--------------------------------------------------------------------------------

EXHIBIT B

Payments and benefits earned by the Executive through the Separation Date and to
be provided under Section 2(a)(iv):

Accrued but unpaid salary through the Separation Date.